Citation Nr: 1611299	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-48 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for high blood pressure, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for a heart arrhythmia, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in April 2013.  A transcript of that proceeding is of record. 

The case was previously before the Board in January 2014 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a January 2014 remand, the Board found that VA medical examinations in April 2009, March 2012, and May 2012, were inadequate.  The Board noted that the focus of the examinations was on the asserted etiological relationship of the claimed disabilities to diabetes mellitus, notwithstanding at least one examiner's notation that the Veteran had reported that his hypertension was present at the time or shortly following his discharge from active service.  The Board further found that the question of aggravation was not adequately addressed as to either the claimed hypertension or atrial fibrillation.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  As such, the Board remanded the claims for additional examinations and medical opinions.  

Pursuant to the Board remand in January 2014, the Veteran was afforded a VA medical examination in May 2014.  After review of the record and physical examination, the Veteran was diagnosed with hypertension, congestive heart failure, and supraventricular arrhythmia.

The examiner reported that as noted in the VA hypertension examination of March 2012, the Veteran was noted to have hypertension on examination in 1978 when he sought care for dizziness.  The Veteran, stated he developed hypertension while in the military (he reported 1973 or so) and that he started treatment once he left the military in 1972.  The examiner noted that the dates do not make sense.  The service treatment records do not document any hypertension, suspicion of hypertension, or treatment of hypertension in the military or within the year after leaving the military. 

The examiner further noted that the Veteran is diagnosed with atrial fibrillation.  He was on anticoagulation and rate/rhythm controlling drugs through his cardiologist.  The Veteran really did not know when he was diagnosed with atrial fibrillation but thought it was about nine to ten years prior to the examination.  The Veteran stated that he was cardioverted about a year prior to the examination because his heart rate was too fast.  The cardiology records the Veteran provided stated that the cardioverting was 2011.  The Veteran reported that he thought he developed atrial fibrillation the year after he got out of the Army but he does not have any medical records to support this claim and service treatment notes did not confirm or suspect any heart issues (no atrial fibrillation) during or within the year after leaving the military.  

The examiner rendered the opinion that the Veteran's claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reported that review of service treatment records do not document any hypertension or atrial fibrillation (or other heart condition) that could cause either of these conditions or suspicion of the Veteran having either of these conditions.  The Veteran's hypertension is essential hypertension (caused by lifestyle and genetics).  His atrial fibrillation is the most common arrhythmia known.  It is an electrical conduction defect of the heart.  The examiner noted that typically the cause is unknown.  There was nothing in his medical record documenting hypertension or atrial fibrillation within one year of leaving the military.  The examiner noted that it would be very unusual for someone of his age and health status at the time of his military service to develop atrial fibrillation as this is a condition typically seen in older individuals and is typically of unknown etiology. 

The examiner rendered the opinion that the Veteran's hypertension and atrial fibrillation were not caused by or aggravated by his diabetes mellitus.  The Veteran's hypertension existed prior to the diabetes mellitus diagnosis and thus diabetes mellitus could not cause the hypertension.  The examiner noted that diabetes does not cause an electrical conduction disturbance of the heart (atrial fibrillation).  Thus, it is less likely than not that diabetes mellitus caused hypertension or atrial fibrillation, nor did it aggravate either condition. 

Although the examiner provided opinions regarding whether the Veteran's disabilities are due to and/or aggravated by the Veteran's service and/or diabetes mellitus, the examiner did not provide adequate rationale for the opinions.  With regard to whether the Veteran's conditions were aggravated by the Veteran's diabetes mellitus, the examiner provided no rationale for the opinions.  As such, the opinions inadequate and remand is necessary for a new opinion to be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

VA treatment records associated with the claims file in July 2015 indicate that medical records from Gilmore Memorial RMC dated in 2008 and 2009 regarding cardiology were scanned into VISTA Imaging.  Review of the claims file reveals treatment records from Gilmore Memorial RMC dated in 2008 but not 2009.  On remand, attempts must be made to associate with the claims file treatment records regarding the Veteran that are scanned into VISTA Imaging.  38 C.F.R. § 3.159 (2015).

VA treatment records associated with the claims file in July 2015 indicate that the Veteran continued to receive private treatment, notably non-VA medications.  With the exception of a single private treatment record regarding the Veteran's prostate, dated in July 2015, current private treatment records are not associated with the claims file.  On remand, the Veteran must be contacted and asked to identify all relevant private treatment providers and, after obtaining necessary authorization, attempts must be made to obtain complete, current treatment records identified by the Veteran.  Id.

VA treatment records dated to May 2015 and an unrelated VA examination dated in July 2015 have been associated with the claims file.  On remand, attempts must be made to obtain complete VA treatment records regarding the Veteran dated since May 2015.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file records regarding the Veteran's treatment scanned into VISTA Imaging.  

2.  Contact the Veteran and request that he identify all relevant private medical treatment providers.  After obtaining necessary authorization, attempt to obtain and associate with the claims file all identified private treatment records.

3.  Attempt to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since May 2015.

3.  Thereafter, return the file to the examiner who performed the May 2014 VA compensation examinations for preparation of an addendum addressing the nature and etiology of the Veteran's hypertension and atrial fibrillation.  If the examiner is unavailable or in the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for an appropriate VA medical examination.  The Veteran's VA claims file must be furnished to the VA examiner for use in the study of this case and the VA examiner should indicate whether the claims folder was provided and reviewed.  

The VA examiner should be asked to address the following questions in detail, providing a rationale for each opinion furnished: 

a)  Is it at least as likely as not (50 percent or greater probability) that any currently existing hypertension and/or heart arrhythmia of the Veteran originated in service or is otherwise related to his military service or any event occurring therein?

b)  Is it at least as likely as not that the Veteran's hypertension and/or heart arrhythmia was present within the one-year period immediately following his discharge from service in September 1971, and, if so, how and to what degree was any such pathology manifested? 

c)  Is it at least as likely as not (50 percent or greater probability) that service-connected diabetes mellitus either caused or aggravated the Veteran's hypertension and/or heart arrhythmia?  If it is determined that either claimed entity was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

The VA examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a proposition as to find against.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

4.  Thereafter, readjudicate the remaining issues on appeal based on all of the evidence of record, to include all pertinent items not previously addressed in a statement of the case or SSOC, and all governing legal authority.  If any benefit sought is not granted to the Veteran's satisfaction, issue to him an SSOC that fully identifies all pertinent evidence of record and dispositive law and regulations.  Then, afford the Veteran a reasonable period in which to respond, followed by a return of the record to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

